Citation Nr: 0903392	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  97-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.

2.  Entitlement to a rating in excess of 40 percent for 
chronic recurrent low back strain.

REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
February 1981.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
A May 2001 rating decision granted service connection for 
chronic recurrent low back strain and awarded an initial 40 
percent disability rating. 

In a March 2006 decision, the Board denied the veteran's 
claim for a rating in excess of 40 percent for his low back 
strain disability.  The veteran appealed the Board's March 
2006 decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In that litigation, in an Order of November 
2007, the Court vacated the Board's decision and remanded the 
matter for additional development.  A copy of the Court's 
Order in this matter has been placed in the claims file.

The veteran also appealed a September 2008 rating decision 
that denied service connection for lumbar disc disease.

In November 2008, the veteran testified during a hearing 
before the undersigned that was conducted via video-
conference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service-connected for a chronic 
recurrent low back strain, evaluated as 40 percent disabling 
from June 27, 1997.  He has also been diagnosed with lumbar 
disc disease, and claims that this disability stems from the 
same in-service injury that caused his service-connected low 
back strain and, accordingly, that an increased rating of 60 
percent for a low back disability is warranted.  See November 
2008 hearing transcript.  

Prior to September 26, 2003, a higher schedular rating was 
available for pronounced intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  There is 
contradictory medical evidence of record as to whether lumbar 
disc disease was incurred as a result of the veteran's 
service injury.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (2006).  Additionally, when aggravation of a nonservice- 
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) 
(2008).

As noted, there are several medical opinions of record 
addressing whether the veteran's lumbar disc disease is 
related to his service-connected chronic recurrent lumbar 
strain or service.

In an October 1998 statement, Paul Cain, M.D., diagnosed the 
veteran with degenerative disk disease involving L5-S1 with 
mild radiculopathy and indicated that he would have had to 
have seen the veteran shortly after he sustained his in-
service injury in order to determine whether his degenerative 
disk disease occurred directly secondary to the in-service 
injury or not.  Dr. Cain opined that the symptoms the veteran 
were experiencing at that time, including recurrent low back 
pain, and numbness radiating into the right buttock and right 
posterior thigh, were secondary to the diagnosed degenerative 
disk disease involving L5-S1, and that it was certainly 
possible that the veteran sustained an injury to the noted 
disk during his in-service football injury.

But, in an April 1999 independent medical evaluation (and 
August 2001 written statement), Frank A. Graf, M.D., an 
orthopedic surgeon, diagnosed the veteran with advanced 
degenerative changes of the L5-S1 intervertebral disc with 
right lateral recess stenosis, and chronic radiculopathy with 
both an L5 and S1 pattern of pain and sensory change in both 
lower extremities.  Dr. Graf opined that the veteran's 
condition evolved from his in-service injury that resulted in 
injury to the L5-S1 intervertebral disc with rupture of the 
annular fibers and subchondral bony endplate collage and 
elastin fibrils producing a condition of chronic 
inflammation.  This physician said that the condition of 
chronic inflammation was responsible for the gradual 
progression in the level of disability such that the veteran 
had the substantial condition that he experienced on a daily 
basis.  

Dr. Graf also opined that there was a direct causal 
relationship between the veteran's service-connected injury 
and his diagnosed disability, and that the veteran's age at 
the time of the injury did not preclude the onset of the 
sequence of events leading to the then advanced structural 
changes of degenerative disc disease.  He noted that there 
was documentation of a continuing experience of lumbosacral 
pain throughout the years from the original injury to the 
present and that the disc space narrowing would be expected 
to slowly and gradually develop and would not be evident 
initially on the X-rays taken in the early phases of the 
veteran's condition.

In another April 1999 statement, Ronald Snyder, M.D., noted 
that he saw the veteran in February 1999 and that, if full 
documentation was present related to the injuries the veteran 
described, then there appeared to be a direct corollary 
between his complaints at that time and his in-service 
football injury.

However, the veteran was afforded a VA examination in 
November 2000.  Based on X-ray evidence and a thorough 
physical examination, the VA examiner diagnosed the veteran 
with a chronic recurrent low back strain with recurrent 
lumbar disc disease and meralgia parasthetica, left.  This 
examiner opined that, in spite of Dr. Graf's assessment to 
the contrary, no evidence could be found that the veteran had 
lumbar disc disease in the service or that he had radicular 
symptoms.  The VA physician stated that one had to stretch 
one's imagination quite a bit to speculate that the accident 
in the service in September 1975 had caused the symmetrical 
hypertrophic spondylosis that existed primarily in a weight-
bearing joint at L5-S1 where disc space narrowing was the 
only conspicuous finding in the past.  The VA examiner 
further stated that, even at that time, with all the noted 
changes, radicular symptoms were sparse, inconsistent and at 
best, intermittent, and that the complaints were out of 
proportion to the physical findings.  He also noted that 
obesity had been a long-standing factor in the veteran's 
condition.

In a January 2001 addendum, the November 2000 VA examiner 
noted that twenty-four years had elapsed between the time of 
the veteran's in-service injury in 1975 and the time Dr. Graf 
reached his conclusion.  This VA physician said that, in the 
interim, the veteran worked for the postal service for 14 
years and for several years in the VIP car parts division.  
According to the VA examiner, after the ravages of time, 
results of a magnetic resonance image (MRI) done in February 
1999 revealed no evidence of localized and confined trauma, 
but a diffuse process of hypertrophic arthritis that was 
maximal where weight-bearing forces were at their greatest.  
There was also crowding of the nerve roots, but no 
impingement.  The examiner indicated that the findings were 
rather typical of an aging spine and of recurrent minor 
insults over many years and not related to a single blow or 
even repeated attacks of a back strain.  In conclusion, the 
VA examiner opined that the "recent" lumbar disc disease 
was likely to have developed many years after the veteran 
left the service and, for the sake of clarity, the chronic 
recurrent low back strain was a service-connected problem, 
and the lumbar disc disease and hypertrophic arthritis of the 
spine was not.

The veteran was afforded another VA examination in April 
2004.  The examiner indicated that the veteran's low back 
pain is due primarily to severe degenerative joint disease 
L5-S1 and facet joint degenerative joint disease.

Then, in February 2005, the veteran was afforded a VA 
neurological examination.  The examiner noted that the 
veteran's chronic low back pain was likely multifactorial 
with some contribution from spinal and foraminal stenosis, 
with 50 percent possibility of some radicular component to 
his pain and 50 percent possibility of some myofascial pain 
syndrome.  The examiner opined that the veteran's 
degenerative changes were not attributable to the injury in 
1975 and were degenerative in nature and were expected to 
progress with age.  He also indicated that there is 
absolutely no evidence that the veteran's accident in 
September 1975 in the service had anything to do with the 
pathology that existed at that time in the lumbar spine other 
than the diagnosis of recurrent chronic low back strain, and 
that the uniform, symmetrical hypertrophic arthritis that was 
crowding the nerve roots is typical of the long-term effects 
of age, excessive weight, deconditioning and heredity.

Here, the Board is of the opinion that the veteran should be 
afforded a VA examination by performed by a panel of medical 
specialists to determine whether he has lumbar disc disease 
due to service or that was aggravated by the service-
connected low back disability, or is otherwise related to 
this pathology and reconcile the conflicting medical 
opinions.  As such, the Board will defer consideration of the 
veteran's claim for an increased rating for his chronic 
recurrent low back strain until the requested development is 
completed.  See Allen, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for VA 
examination by a panel of three physicians 
composed of two board-certified 
orthopedists or orthopedic surgeons (or an 
orthopedic surgeon and an orthopedist) and 
a neurologist (who have not previously 
examined the veteran, if available), to 
determine the current severity and all 
orthopedic and neurologic manifestations 
of his service-connected chronic recurrent 
low back strain, to include the etiology 
any lumbar disc disease found to be 
present.  The claims folders should be 
available to the examiners prior to entry 
of any opinions.  All indicated tests and 
studies should be completed and all 
clinical findings reported in detail.   
Based on a through review of the claims 
folder, and the examination findings, the 
panel should provide a consensus opinion 
address the following (if a consensus 
opinion cannot be achieved, the reasons 
for that must be explained by the panel in 
writing).

a)  The examiners should describe 
all manifestations of the veteran's 
service-connected chronic recurrent 
low back strain.  The examiners 
should indicate whether there is 
incapacitation due to back 
pathology, detail ranges of motion, 
detail any neurological findings, to 
include the nerves or nerve groups 
affected, and otherwise describe all 
pertinent findings and symptoms. 

b)  The examiners should identify if 
the veteran has lumbar disc disease.  

c)  If lumbar disc disease is 
diagnosed, the medical specialists 
are requested to render an opinion 
as to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed heart 
disease was caused by military 
service (including the 1975 injury 
that caused the veteran's recurrent 
low back strain), or whether such an 
etiology or relationship is less 
than unlikely (i.e., less than a 50-
50 probability).

d)  The panel further should proffer 
an opinion, with supporting 
analysis, as to the likelihood that 
the veteran's diagnosed lumbar disc 
disease was caused by or aggravated 
by his service-connected chronic 
recurrent low back strain.  The 
degree of lumbar disc disease that 
would not be present but for the 
service-connected chronic recurrent 
low back strain should be 
identified.

e)  To the extent possible, all 
disability associated with any 
intercurrent work-related back 
injury should be distinguished from 
the disability caused by the 
service-connected chronic recurrent 
low back strain.  If this is not 
possible, the examiners should so 
state.

f)  In rendering an opinion, the VA 
medical panel is particularly 
requested to reconcile the opinions 
rendered by Dr. Cain in October 1998 
(to the effect that it was possible 
that the veteran incurred a disk 
injury during his in-service 
football injury); by Dr. Graf in 
April 1999 (to the effect that there 
was a direct causal relationship 
between the veteran's service-
connected injury and diagnosed 
disability); by the VA examiner in 
November 2000 (to the effect that 
there was no evidence that the 
veteran had lumbar disc disease in 
service) and in January 2001 (to the 
effect that the veteran's recent 
lumbar disc disease was likely to 
have developed many years after the 
veteran left service and the lumbar 
disc disease and hypertrophic 
arthritis of the spine were not 
connected to service); and by the VA 
examiner in February 2005 (to the 
effect that the veteran's chronic 
low back pain was multifactorial, 
that the veteran's degenerative 
changes were not attributable to the 
1975 injury, and the veteran's 
hypertrophic arthritis was typical 
of the effects of age, excessive 
weight, deconditioning, and 
heredity).  As noted, the veteran's 
claims files must be made available 
to the examiners in conjunction with 
the examination, and the examination 
report(s) should indicate if 
veteran's medical records were 
reviewed prior to responding to the 
questions.

NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

2. Then, the RO/AMC should readjudicate 
the veteran's claims for service 
connection for lumbar disc disease and an 
evaluation in excess of 40 percent for 
chronic recurrent low back strain.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the September 2007 statement 
of the case and SSOC.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




